Title: To Thomas Jefferson from Brissot de Warville, 25 December 1786
From: Brissot de Warville, Jacques Pierre
To: Jefferson, Thomas



Monsieur
Paris ce 25 Xbr. 1786.

Je vous remercie bien sincerement des instructions que vous avès bien voulu me donner pour Le tabac, et Je vous fais passer ci inclus La gazette americaine que vous desirès. J’avois dessein de faire usage de la Lettre qu’on vous y prete; mais puisqu’elle n’est ni autentique ni exacte, Je vous aurois une grande obligation de m’en faire passer une copie avec Les Corrections. Je m’en servirois pour L’ouvrage que je continue de faire imprimer sur Les Etats unis, avec toutes Les restrictions que vous voudriès bien m’indiquer. Je suis avec respect Monsieur votre très humble et très obeissant serviteur,

Brissot de Warville

